DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
 	Examiner notes that claim 12 is dependent on dependent claim 11 while similar claim 4 is dependent on independent claim 1.

Specification
 	The abstract of the disclosure is objected to because it includes two paragraphs with more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-6, 8-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0158988 A1) in view of Kim et al. (WO 2021/225314 A1).

Regarding claim 1, Lee discloses A method performed by a user equipment (UE) in a wireless communication system (Figs. 1+10, [0040], [0116]: LTE system where UE communicates with RAN which may be an LTE base station, i.e., eNB), the method comprising:
receiving, from a base station, scheduling information of system information (SI) associated with a plurality of system information blocks (SIBs) (Fig. 10: step S1010, [0119]-[0120]: UE receives, from eNB, a broadcast for SIB or which feature is supported by a cell (=scheduling information) that includes a particular system information comprising a list of supported SIBs);
identifying that the UE requires at least one SIB from the plurality of SIBs indicated in the scheduling information (Fig. 10: step S1020, [0122]-[0123]: UE needs (=identifies) a SIB to support MBMS, D2D, V2X, or WLAN; however, while the SIB is listed in the SIB list and broadcast system information, it is missing from the broadcast in the current BCCH period); and
transmitting, to the base station, a SI request for the required SIB (Fig. 10: step S1030, [0124]: UE transmits, to the eNB, a system information request indicating the missing SIB).
While Lee discloses in Fig. 10: steps S1020-S1030, [0122], [0124]: UE detects the missing SIB and transmits the system information request and in [0141] the UE requests system information when the UE only stores a portion of the SIBs, Lee does not explicitly disclose determining that the UE does not have a stored SIB as required or a stored version of the required SIB exists but the stored version of the required SIB is not valid.
However, Kim discloses in [223] a request for on-demand system information in RRC_CONNECTED mode, i.e., determine that the UE does not have a stored SIB as required or a stored version of a required SIB exists but the stored version of the required SIB is not valid ([224]-[225], [230]: UE identifies if the UE has not stored a valid version of required SIB(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting the system information request indicating the missing SIB, as taught by Lee, when the UE identifies the UE has not stored a valid version of  required SIB(s), as taught by Kim.
Doing so allows the UE to transmit a DedicatedSIBRequest message in accordance to a request for on-demand system information in RRC_CONNECTED mode (Kim: [223], [227], [234]).
Regarding claim 9, Lee discloses A user equipment (UE) in a wireless communication system (Figs. 1+10, [0040], [0116]: LTE system where UE communicates with RAN which may be an LTE base station, i.e., eNB), the UE comprising (Fig. 15, [0185]: UE 1510):
a transceiver (Fig. 15: transceiver 1513); and
a processor configured to (Fig. 15: memory 1512):
receive, from a base station via the transceiver, scheduling information of system information (SI) associated with a plurality of system information blocks (SIBs) (Fig. 10: step S1010, [0119]-[0120]: UE receives, from eNB, a broadcast for SIB or which feature is supported by a cell (=scheduling information) that includes a particular system information comprising a list of supported SIBs),
identify that the UE requires at least one SIB from the plurality of SIBs indicated in the scheduling information (Fig. 10: step S1020, [0122]-[0123]: UE needs (=identifies) a SIB to support MBMS, D2D, V2X, or WLAN; however, while the SIB is listed in the SIB list and broadcast system information, it is missing from the broadcast in the current BCCH period), and
transmit, to the base station via the transceiver, a SI request for the required SIB (Fig. 10: step S1030, [0124]: UE transmits, to the eNB, a system information request indicating the missing SIB).
While Lee discloses in Fig. 10: steps S1020-S1030, [0122], [0124]: UE detects the missing SIB and transmits the system information request and in [0141] the UE requests system information when the UE only stores a portion of the SIBs, Lee does not explicitly disclose determine that the UE does not have a stored SIB as required or a stored version of a required SIB exists but the stored version of the required SIB is not valid.
However, Kim discloses in [223] a request for on-demand system information in RRC_CONNECTED mode, i.e., determine that the UE does not have a stored SIB as required or a stored version of a required SIB exists but the stored version of the required SIB is not valid ([224]-[225], [230]: UE identifies if the UE has not stored a valid version of required SIB(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting the system information request indicating the missing SIB, as taught by Lee, when the UE identifies the UE has not stored a valid version of  required SIB(s), as taught by Kim.
Doing so allows the UE to transmit a DedicatedSIBRequest message in accordance to a request for on-demand system information in RRC_CONNECTED mode (Kim: [223], [227], [234]).

Regarding claim(s) 2 and 10, Lee in view of Kim discloses all features of claim(s) 1 and 9 as outlined above. 
Lee does not disclose, but Kim discloses in [159] an acquisition of system information, i.e., SIB1, and Kim discloses wherein the identifying that the UE requires the at least one SIB from the plurality of SIBs indicated in the scheduling information comprising ([160], [166]: UE identifies if the UE has not stored a valid version of required SIB(s). [134]: SIBs are carried in SI message(s)):
identifying that an active bandwidth part (BWP) with a common search space is configured for the UE ([160], [166]: UE identifies if the UE has an active BWP with common search space configured);
detecting that a system information block type1 (SIB1) is not acquired in a current modification period ([160], [166]: UE identifies if the UE has not acquired the SIB1 in a current modification period); and
receiving, from the base station, an SIB1 in response to detecting that the SIB1 is not acquired in the current modification period ([160], [166], [170]: UE acquires the SIB1 in response to not having acquired the SIB1 in the current modification period. [144]: SIB1 is acquired by the UE in a serving cell. Figs. 1-2, [73]: UE 100 communicates with the BS 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to identify the UE has active BWP with common search space configured, to have not acquired SIB1 in a current modification period, and to acquire SIB1, as taught by Kim.
Doing so allows the UE to perform these steps even in RRC_CONNECTED mode (Kim: [160], [166], [169]-[170]).

Regarding claim(s) 3 and 11, Lee in view of Kim discloses all features of claim(s) 2 and 10 as outlined above. 
Lee does not disclose, but Kim discloses wherein the identifying that the UE requires the at least one SIB from the plurality of SIBs indicated in the scheduling information comprising ([160], [166]: UE identifies if the UE has not stored a valid version of required SIB(s). [134]: SIBs are carried in SI message(s)):
storing the received SIB1 ([144], [160], [170]: UE acquires the SIB1 and stores the acquired SIB1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to store the acquired SIB1, as taught by Kim.
Doing so allows the UE to also store other information as indicated in the si-SchedulingInfo for the SIB (Kim: [144]) and use the si-SchedulingInfo in the stored SIB1 to perform on-demand system information in RRC_CONNECTED mode by transmitting a DedicatedSIBRequest message to acquire SI message(s) that contain at least one required SIB (Kim: [223]-[224], [233]-[234], [236]).

Regarding claim(s) 4 and 12, Lee in view of Kim discloses all features of claim(s) 1 and 11 as outlined above. 
Lee does not disclose, but Kim discloses in [223] a request for on-demand system information in RRC_CONNECTED mode, and Kim discloses wherein the method further comprising:
checking the scheduling information of the SI in a stored SIB1 to determine a setting of information on a broadcast status associated with the required SIB ([224], [231], [233]: UE checks, according to the si-SchedulingInfo in the stored SIB1, if the SI message(s) contain the at least one required SIB and if si-BroadcastStatus is set to Broadcasting or not-Broadcasting); and
receiving, from the base station, the required SIB, in case that the information on the broadcast status associated with the required SIB in the stored SIB1 is set to broadcasting status ([224], [231]-[232]: UE acquires the SI message(s) when the si-BroadcastStatus is set to Broadcasting and the at least one required SIB is contained in the SI message(s) according to the si-SchedulingInfo in the stored SIB1. Figs. 1-2, [73]: UE 100 communicates with the BS 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to check if the SI message(s) contain the at least one required SIB and if si-BroadcastStatus is set to Broadcasting to acquire the SI message(s) according to the si-SchedulingInfo in the stored SIB1, as taught by Kim.
Doing so allows the UE to acquire the SI message(s) with the at least one required SIB (Kim: [224], [231]-[232]).

Regarding claim(s) 5 and 13, Lee in view of Kim discloses all features of claim(s) 4 and 12 as outlined above. 
While Lee discloses wherein the transmitting, to the base station, the SI request for the required SIB comprising (Fig. 10: step S1030, [0124]: UE transmits, to the eNB, a system information request indicating the missing SIB), Lee does not disclose, but Kim discloses transmitting, to the base station, the SI request indicating the required SIB, in case that the information on the broadcast status associated with the required SIB in the stored SIB1 is set to not-broadcasting status ([223]-[224], [233]-[234], [236]: UE requests for on-demand system information by transmitting a DedicatedSIBRequest message to acquire the requested SI message(s) corresponding to the requested SIB(s) if the SI message(s) contain the at least one required SIB and if si-BroadcastStatus is set to not-Broadcasting according to the si-SchedulingInfo in the stored SIB1. Figs. 1-2, [73]: UE 100 communicates with the BS 200) and the UE is allowed to transmit the SI request ([223]-[224], [230], [233]-[236]: UE requests for on-demand system information by being configured (=allowed) to transmit the DedicatedSIBRequest message because [224], [230]-[232]: UE is not being configured/allowed to transmit the DedicatedSIBRequest message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to transmit the DedicatedSIBRequest message if configured to do so and if the SI message(s) contain the least one required SIB and if the si-BroadcastStatus is set to not-Broadcasting according to the si-SchedulingInfo, as taught by Kim.
Doing so allows the UE to acquire the SI message(s) with the at least one required SIB (Kim: [224], [233], [236]).

Regarding claim(s) 6 and 14, Lee in view of Kim discloses all features of claim(s) 1 and 9 as outlined above. 
Lee does not disclose, but Kim discloses in [223] a request for on-demand system information in RRC_CONNECTED mode, and Kim discloses wherein the identifying that the UE requires the at least one SIB from the plurality of SIBs indicated in the scheduling information comprising ([224]-[225]: UE identifies if the UE has not stored a valid version of required SIB(s). [134]: SIBs are carried in SI message(s)):
identifying that an active bandwidth part (BWP) without a common search space is configured for the UE ([224]-[225]: UE identifies if the UE has an active BWP and is not configured with a common search space),
wherein the method further comprises:
checking the scheduling information of the SI in a stored SIB1 ([224], [226]: UE checks si-SchedulingInfo in a stored SIB1 to identify the SI message(s) contain the at least one required SIB), and
wherein the transmitting, to the base station, the SI request for the required SIB comprising ([223]-[224], [227], [229]: UE requests for on-demand system information by transmitting a DedicatedSIBRequest message to acquire the requested SI message(s) corresponding to the requested SIB(s). Figs. 1-2, [73]: UE 100 communicates with the BS 200):
transmitting, to the base station, the SI request indicating the required SIB, in case that the UE is allowed to transmit the SI request ([223]-[224], [227], [229]: UE requests for on-demand system information by being configured (=allowed) to transmit the DedicatedSIBRequest message because [224], [230]-[232]: UE is not being configured/allowed to transmit the DedicatedSIBRequest message. Figs. 1-2, [73]: UE 100 communicates with the BS 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to identify if the UE has an active BWP and is not configured with a common search space, and to check si-SchedulingInfo in a stored SIB1, and to transmit the DedicatedSIBRequest message if configured to do so, as taught by Kim.
Doing so allows the UE to acquire the SI message(s) with the at least one required SIB (Kim: [224], [226], [229]).

Regarding claim(s) 8 and 16, Lee in view of Kim discloses all features of claim(s) 1 and 9 as outlined above. 
Lee discloses wherein the UE is in a radio resource control (RRC) connected mode ([0068], [0078]: UE is in connected mode when receiving SIB(s) and system information).

	Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0158988 A1) in view of Kim et al. (WO 2021/225314 A1) and Basu Mallick et al. (WO 2021/094843 A1).

Regarding claim(s) 7 and 15, Lee in view of Kim discloses all features of claim(s) 1 and 9 as outlined above. 
Lee in view of Kim does not disclose, but Basu Mallick discloses wherein the method further comprising:
receiving, from the base station, an radio resource control (RRC) reconfiguration message including an indication of whether the UE is allowed to transmit the SI request in RRC connected mode and whether the UE is not allowed to transmit the SI request in the RRC connected mode ([0073]: UE receives, from a network, an explicit indication enabling RRC_CONNECTED UEs to request SIBS on an on-demand basis if the network supports dedicated on-demand SI request for RRC_CONNECTED UEs. [0068]-[0069]: a flag in an RRCReconfiguration message is used to indicate whether or not a dedicated on-demand SI request procedure for an RRC_CONNECTED UE is enabled. [0032]: the network unit may be referred to as a base station); and
checking that the UE is allowed to transmit the SI request based on the RRC reconfiguration message ([0073]: UE knows whether the UE is enabled to perform dedicated on-demand SI request based on the explicit indication. [0068]-[0069]: a flag in an RRCReconfiguration message is used to indicate whether or not a dedicated on-demand SI request procedure for an RRC_CONNECTED UE is enabled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Lee, to receive, from a base station, a flag in an RRCReconfiguration message to indicate whether or not a dedicated on-demand SI request procedure for an RRC_CONNECTED UE is enabled, as taught by Basu Mallick.
Doing so allows the UE to transmit the dedicated on-demand SI request in connected state (Basu Mallick: [0073]) when the SIBs to be requested on-demand are not broadcast (Basu Mallick: [0060]-[0061]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Chen et al. (US 2019/0289661 A1) – [0471]-[0472]: different system information request triggering conditions for on-demand SI request, i.e., [0484]-[0487]: if the UE has not stored a valid version of required SIB(s) contained in the system information message, the UE is triggered to send a system information request.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478